Case 3:19-cv-04753-AET-TJB Document 18-27 Filed 02/20/19 Page 1 of 6 PageID: 1504




                   EXHIBIT
                     23
Case 3:19-cv-04753-AET-TJB Document 18-27 Filed 02/20/19 Page 2 of 6 PageID: 1505

                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

   DEFENSE DISTRIBUTED and                        §                 Case No. 15-CV-372
   SECOND AMENDMENT FOUNDATION, INC.,             §
                                                  §
                    Plaintiffs,                   §
                                                  §
                    v.                            §
                                                  §
    U.S. DEPARTMENT OF STATE, et al.,             §
                                                  §
                    Defendants.                   §
  _______________________________________________ §


                                    DECLARATION OF CODY WILSON

         I, Cody Wilson, declare:

         1.      I am a citizen of the United States and a resident of Texas.

         2.      I co-founded and now lead Defense Distributed, a Texas non-profit corporation.

  Defense Distributed is organized and operated for the purpose of defending the civil liberty of

  popular access to arms guaranteed by the United States Constitution through facilitating global

  access to, and the collaborative production of, information and knowledge related to the 3D

  printing of arms; and to publish and distribute, at no cost to the public, such information and

  knowledge on the Internet in promotion of the public interest.

         3.      Beginning in 2012, Defense Distributed privately generated, and posted on the

  Internet for free access by the public, technical information about various gun-related items,

  including a trigger guard, grips, two receivers, a magazine for AR-15 rifles, and a handgun

  named “The Liberator” (the “Published Files”). At the time it did so, there were no publicly

  known DDTC enforcement actions for the posting of files on the Internet.
Case 3:19-cv-04753-AET-TJB Document 18-27 Filed 02/20/19 Page 3 of 6 PageID: 1506

         4.      The Published Files were downloaded hundreds of thousands times. The Liberator

  files in particular generated national media attention, with coverage in Forbes, CNN, NBC News,

  the Wall Street Journal, and even an episode of The Colbert Report.

  5.      In May 2013, Defense Distributed received a letter dated May 8, 2013, from Glenn Smith,

                              Chief of Defendant DDTC’s Enforcement Division. The letter warned:

         DTCC/END is conducting a review of technical data made publicly available by Defense
         Distributed through its 3D printing website, DEFCAD.org, the majority of which appear
         to be related to items in Category I of the USML. Defense Distributed may have released
         ITAR-controlled technical data without the required prior authorization from the
         Directorate of Defense Trade Controls (DDTC), a violation of the ITAR . . . all such data
         should be removed from public access immediately.

         Exhibit 1 is a true and correct copy of that letter.

         6.      At the time it posted the Published Files, Defense Distributed did not know that

  the government would demand to pre-approve its speech. Defense Distributed believed, and

  continues to believe, that the United States Constitution guarantees a right to share truthful

  speech—especially speech concerning fundamental constitutional rights—in open forums.

  Nevertheless, for fear of criminal and civil enforcement, Defense Distributed promptly complied

  with Defendants’ demands and removed all of the Published Files from its servers.

         7.      Defendants’ letter further directed Defense Distributed to submit the Published

  Files to DDTC for review using the “commodity jurisdiction” procedure. Defense Distributed

  complied with Defendants’ request and filed ten (10) commodity jurisdiction requests covering

  the Published Files on June 21, 2013. Exhibit 13 is a true and correct copy of those requests

  (without attachments). Nearly two years later, Defendants have still not responded to the

  requests.
Case 3:19-cv-04753-AET-TJB Document 18-27 Filed 02/20/19 Page 4 of 6 PageID: 1507

         8.      On September 25, 2014, Defense Distributed requested DOPSR’s prepublication

  approval for public release of files containing technical information on a milling machine, named

  the “Ghost Gunner,” that can be used to manufacture a variety of items, including gun parts (the

  “Ghost Gunner Files”).1 Exhibit 14 is a true and correct copy of that request (without

  attachments). On October 1, 2014, DOPSR informed Defense Distributed this request for review

  was refused because DOPSR was unsure whether the Ghost Gunner was subject to ITAR.

  DOPSR further recommended that Defense Distributed submit another commodity jurisdiction

  request to the Defendants. Exhibit 15 is a true and correct copy of DOPSR’s October 1, 2014

  correspondence to Defense Distributed.

         9.       Defense Distributed submitted another commodity jurisdiction request for the

  Ghost Gunner to Defendants on January 2, 2015. Exhibit 16 is a true and correct copy of that

  request (without attachments). On April 15, 2015, Defendant DDTC determined that the Ghost

  Gunner machine, user manual, and operating software are not subject to ITAR, but that

  “software, data files, project files, coding, and models for producing a defense article, to include

  80% AR-15 lower receivers, are subject to the jurisdiction of the Department of State in

  accordance with [ITAR].” Exhibit 17 is a true and correct copy of DOPSR’s April 15, 2015

  correspondence to Defense Distributed.

         10.     Since September 2, 2014, Defense Distributed has made multiple requests to

  DOPSR for prepublication review of certain computer-aided design (“CAD”) files. Exhibits 18

  through 21 are true and correct copies of these requests (without attachments). On December 31,


         1
         Any milling machine can be modified to mill components that are unlawful to
  manufacture, just as any saw that may be purchased at a hardware store can be used to
  unlawfully shorten a shotgun. However, Ghost Gunner does not ship with the jigs and code to
Case 3:19-cv-04753-AET-TJB Document 18-27 Filed 02/20/19 Page 5 of 6 PageID: 1508

  2014, nearly four months after the first such review request, DOPSR sent Defense Distributed

  two letters dated December 22, 2014, stating its refusal to review the CAD files. The letters

  directed Defense Distributed to the DDTC Compliance and Enforcement Division for further

  questions on public release of the CAD files. Exhibit 22 is a true and correct copy of DOPSR’s

  December 31, 2014 correspondence to Defense Distributed.

         11.     However, because this is not the DDTC division responsible for issuing licenses

  or other DDTC authorizations, on January 5, 2015, Defense Distributed requested Defendants’

  guidance on how to obtain authorization from DDTC Compliance for release of the CAD files.

  Exhibit 23 is a true and correct copy of that request (without attachments). To date, Defendants

  have not responded to Defense Distributed’s request for guidance.

         12.     Defense Distributed appears to be the ITAR prior restraint scheme’s only target.

  Other websites containing similar firearm-related parts, such as GrabCAD.com, Weaponeer.com,

  Thingiverse.com, Ak-builder.com, AR15.com, Scribd.com, CNCguns.com, we are apparently

  unimpeded.

         13.     Defense Distributed has and will continue to create and possess other files that

  contain technical information, to include design drawings, rendered images, written

  manufacturing instructions, and other technical information that Defense Distributed intends to

  post to open forums on the Internet. Many of these files are described in the USML.

         14.     But for Defendants’ impositions upon the distribution of the Published Files,

  Ghost Gunner Files, CAD Files, and Defense Distributed’s other files (collectively, the “Subject

  Files”), Defense Distributed would freely distribute the Subject Files and other files relating to



  manufacture machine guns, and Defense Distributed has no intention of offering such items for
  sale.
     Case 3:19-cv-04753-AET-TJB Document 18-27 Filed 02/20/19 Page 6 of 6 PageID: 1509




Scanned by CamScanner
